OFFICE   OF THE AlTORNEY    GENERAL   OF TEXAS
                               AUSTIN




.._.
  ...   :

             . .




                                                   ‘~tklthtraepwt-
                                                   hu been mmivd.
    .*&o. a. Sfb6$ in such JudtuU3. Mstrloto
tbo Dititriot AttoPaey,~vlth the rwat  az
*St&r 6s the Diotriet        Judgeo,1r lwoby au-
tllo~iea.
        to CrypaInt       on0 Moiotont Dlotriot
Attwmyr    who u&all reat&verr   aal.aryThme
zhouourrl.Qollor~~ (~~,000.00) per' aomm pry.'
ble w,tba state nontbly.

        -%eo. 3.   T&at Mid Aoofiant      MotPiet
Attommy      shall baya   all ol’ the qual%SiootioIls
tbot +t?. wt+ Nqttirett w ‘kv Or Diotrriot At-
tw,       ohall toko an 08th OS oWiae before
one ai the Dlotriot Jia&eo Qr *vi&i wottiiat,
obll bo.iubJeotto mmoml et tWv3.U ai
tba DiotrlutAttorney, aml uudeb the Abeo-
Won OS tba DiotHot Attonae~, 8b8Ubo aoe
 tholaxea to peProN        mJ.o?fioiel   Mb deYOlYf.iIg
.upen OP suwm~sad         to b6 portwd     by the Dim-
tktot Attorney-




        Az4iUfie )26k-7, Verafan Amwtated           Cioil statutea,
      sootian 2 OS AQticls 32&h, uupN* and          provhleoaa fol-
                                                                  :       496




    - '8eotion 1. That .th Diatriat Attevnor
  of tltB53x4 &Idloiolmotriot of Teooo io 8u-
  tbarirod te~lntaaAsolotontZUotrli&At-
         in' addition to that OMbBPiMd  by 8eo-
  YE3    Of Artiole 326n, 00 crrmied fONord la
  vewto     Qivil at&tut*oOS the btrtoOf' emo,
  aadsr Aoto ai 1931, tom-oeoasrb kgfoloIaso,
  p4go 744,Qhapt.r   291.
            "800. 2. ate Ao~otoht    ‘motrirt   Attomay




            Irtioli         VWIttVS’8 AlmototedOi*il 8tatiUt80,       POOdO
~r0iiti0t
.. -.
        497
                                                               “.   498




      %hto     la.0 of wtmotion          boo found ircrquent
and apt tlluotNtfene       when    ON    of the ruppa0ea.y
odliotlag        ote*teo  NO    gone+l    ia it0 terma  and
th e
   Owlel   P
           p so %f~o r.
                      r kma h l M a e it le ‘k z x tYer eo l-
1yhQld twt   the cQmei*10oht;utomom CleoPly-